Citation Nr: 1444074	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-12 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active duty service from October 1979 to February 1980; from April 1989 to August 1989; and from December 1990 to May 1991.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans' Affairs Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Veteran was scheduled for a video conference hearing at the RO in July 2014.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.  See 38 C.F.R. § 20.704 (2013).

The Veteran initially filed claims of entitlement to service connection for PTSD and depression; however, the Board has expanded the issue on appeal to encompass all diagnosed psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This appeal arises out of the Veteran's contention that his psychiatric disorder (claimed as PTSD) is due to the stressor of his unit coming under attack by SCUD missiles during his active duty service in the Persian Gulf.  See August 2008 Statement in Support of Claim.  The Veteran's DD 214 Forms indicates that his primary specialty was military police and that he served in Southwest Asia in support of Operation Desert Storm/Desert Shield.  His reported stressor is consistent with the places, types, and circumstances of his service, despite the unavailability of his service personnel records.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between a veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  With the potential establishment of the stressor element, the remaining questions include whether there is medical evidence of both psychiatric diagnosis and a link between the stressor and the Veteran's current symptoms.  The Board finds that there is insufficient evidence to make a determination on these issues and that a remand is necessary for a VA examination and medical opinion.

There is currently conflicting and inconsistent evidence regarding whether the Veteran meets the criteria for a diagnosis of PTSD and/or other psychiatric disorder related to his in-service stressor.  An August 2008 private examination diagnosed PTSD.  See page 8.  However, this opinion lacks a clear rationale and contains an inaccuracy.  The private examiner undermines the basis for the diagnosis by concluding that part of the examination, the Personality Assessment Inventory (PAI), was both invalid and uninterpretable as a result of the Veteran's over-reporting of his symptoms.  See page 7.  The examiner also fails to link the diagnosis of PTSD with any stressor.  In addition, the private examiner includes in the summary and recommendations the incorrect assertion that the Veteran is currently receiving benefits from VA, indicating a possibly inaccurate view of the facts.  See page at 8.

A VA examination was conducted in October 2009 by a VA psychologist who determined that the Veteran did not meet the criteria for a diagnosis of PTSD; however, the examiner's factual findings were somewhat inconsistent with these conclusions and were not supported by the record.  The VA examiner affirmatively answered the question of whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  See page 10.  The examiner then contradicts this response by determining that there is no evidence of PTSD and that the Veteran does not meet the DSM-IV Stressor Criterion.  See pages 10, 11.  The examiner provided no rationale for the determination that the SCUD missile attack did not meet the PTSD stressor criterion.  In addition, the examiner seems to have an inaccurate understanding of the Veteran's medical history as it was noted that the records do not support the Veteran's statement that he felt depressed after the Gulf War.  See pages 3, 12.  To the contrary, in an October 1996 Comprehensive Clinical Evaluation Program (CCEP) questionnaire, the Veteran reports that he experienced depressed moods more than three months following his Persian Gulf service and that this condition lasted for one to three years.  See April 1998 doctor's evaluation related to CCEP exam.  Finally, the examiner's comments regarding whether the Veteran is paying for assistance with his claim creates an appearance of bias in the examination.  A biased examination is inadequate.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that an additional VA examination and medical opinion are necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding  treatment records from the 
Orlando VA Medical Center, dated since August 2010.  If the records are unavailable, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain records, in accordance with 38 CFR §  3.159(e).

2.  Attempt to obtain deployment and/or other relevant records for the Florida Army National Guard, 705th Military Police Company, for the period from December 1990 to June 1991.  If the records are unavailable, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain records, in accordance with 38 CFR §  3.159(e).

3.  After the development requested in items (1) and (2) is completed, schedule the Veteran for a VA examination with a new VA examiner (different from the examiner who conducted the October 2009 examination) to address the etiology of any current psychiatric disorder, to include whether the Veteran has PTSD under the criteria in DSM-IV.

The electronic file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  A comprehensive explanation for all opinions expressed must be provided.

The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

First, the examiner must provide a diagnosis for each psychiatric disorder present.  Second, if PTSD is diagnosed, the examiner must then render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that PTSD was incurred or aggravated during service.  For purposes of making this determination, the examiner should accept as true the Veteran's stressor of scud missile attacks while serving in the Persian Gulf.

If PTSD is diagnosed, the examiner should clearly identify the specific events which are considered stressors supporting the diagnosis, and fully explain why the stressors are considered sufficient under DSM-IV.  

If an acquired psychiatric disorder other than PTSD is identified, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed non-PTSD psychiatric disorder was first manifested in service or is otherwise related to military service.  For purposes of making this determination, the examiner should accept as true the Veteran's stressor of scud missile attacks while serving in the Persian Gulf.

3.  Review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  The AOJ must conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished as supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



